         Case 1:18-cr-00032-DLF Document 282 Filed 12/17/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA
                                           Crim. No. 18-CR-32-2 (DLF)
              v.

 CONCORD MANAGEMENT AND
 CONSULTING LLC,

               Defendant.


              GOVERNMENT’S UNOPPOSED MOTION FOR EXTENSION

       The United States of America, by and through undersigned counsel, respectfully requests

a two-week extension of the deadline to file a motion under the Classified Information Procedures

Act, from January 10, 2020 to January 24, 2020. The government requests this extension in order

to ensure appropriate coordination within the Executive Branch that must occur prior to the filing

of the motion. The government notes that a two-week extension for this motion, and corresponding

two-week extensions for any opposition and reply briefs, will not negatively impact the currently

scheduled trial date and other pretrial deadlines. The defense does not oppose this request for an

extension.

                                     Respectfully submitted,

JOHN C. DEMERS                                              JESSIE K. LIU
Assistant Attorney General for National Security            United States Attorney

By: /s/                                                     By: /s/
Heather N. Alpino                                           Jonathan Kravis
U.S. Department of Justice                                  Luke Jones
National Security Division                                  Kathryn Rakoczy
950 Pennsylvania Ave. NW                                    555 Fourth Street NW
Washington, D.C. 20530                                      Washington, D.C. 20530
Telephone: (202) 514-2000                                   Telephone: (202) 252-6886




                                                1
